DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication field on 01/07/2019.



 	Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 05/20/2019, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of robotic customer service agents are provided such that, when properly authenticated, they are operable to perform a customer service task. A contact center may dispatch a robot, an accessory for a customer-owned robot, or instructions to transform an un-configured robot, such as a generic robot, into a configured robot operable to perform the task. If the robot, such as the base or entire robot, robot at the service location, an associated user, hardware addition, and/or software addition is authentic, then the robot may be operated in an authenticated mode. If non- authenticated, then the robot may operate in a non-
 
	Independent claims 1, 13 and 18, recite the uniquely distinct features of “ upon the authentication not being successful, operating the robot to perform the task in a non-authenticated mode, whereby the robot is operationally restrained i.e. operational. Assuming arguendo, Roh teaches what is proffered it remains that performing one task upon authentication being successful and not performing the one task, if authentication fails, is different from what is claimed. To paraphrase, what is claimed is that the task is performed when authentic and performed when not authentic, the mode of operation is what changes. We determine the Examiner errs in finding the cited prior art teaches the key disputed limitation. Roh discloses that upon the robot 10 being authenticated by the robot server 13, “the robot 10 communicates with the robot server 13 using the address and the port number of the corresponding robot server 13.” Roh ^ 37. Thus, after authentication, robot server 13 manages and controls robot 10. See Roh 37; see also Roh 49 (“The robot proxy 632 [of the robot server 13] communicates with the [authenticated] robot 10 through the data transmitting portion 631... The synchronous communication is used for a seamless operation of the robot in a move, speech or image display.”).Roh discloses: When the robot 10 is not authenticated by the robot server 13 in operation 36, the robot server 13 to be connected to is not considered to operate. Accordingly, the controller 122 proceeds to operation 34 to obtain an address and port number of another robot server from the robot server list table, and then proceeds to operation 35.Roh]f 38.


The closest prior art, ( Roh US 2007/0112463), discloses A robot server for controlling a robot, a system for providing content having the same, and a method thereof are provided. The robot server communicating with the robot includes a virtual robot object and a virtual robot object manager. The robot server executes commands that are generated in correspondence to the robot and received from the robot, and controls the robot. The virtual robot object manager generates the virtual robot object corresponding to the robot and activates the virtual robot object when connected to the robot. 


The closest prior art, (Fung US 2013/0117867) discloses  The robot in this invention can detect the fading or loss of wireless network signal as an indication of being removed from its working area and enter into alert mode. The purpose of robot entering into alert mode is to deter physical theft, e.g., by sounding an alarm, to protect confidential data loss, and to render the robot useless to an unauthorized person, reducing the incentives for theft. A number of techniques are employed in this invention: confidential data stored on the robot is encrypted; administrator is required to log in the robot to enable robot operations; robot is to detect abnormal conditions such as fading of wireless network signal, sudden loss of wireless network signal, loss of connectivity to management server, and physical disconnection of any computing part from itself; robot is to resume normal operations without administrator intervention when abnormal condition is rectified; an Internet management server instructs the robot to delete stored data when the robot fails to authenticate itself; and place the reset button of a computing part of the robot such that the reset button is only accessible when the computing part is physically disconnected from the robot. 

The closet prior art ( Fmmertz US 2013/0158708) discloses providing safe remote access to a plurality of robot controllers positioned at a local site for a person positioned on a remote site. The system includes a plurality of robot controllers, each capable of receiving credentials and including an authentication component for authentication of the credentials, and an authorization component for handling authorization for access to the robot controller based on the result of the authentication, a remote computer located at a remote site and capable of communicating with the robot controllers and having an interface capable of receiving credentials and configured to send the credentials to the robot controllers, a server component capable of communicating with the robot controllers, and an identifying component positioned at the local site configured to receive proof of local access.
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 13 and 18. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495